Citation Nr: 0636931	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2002.  A statement of the case was issued in December 
2002, and a substantive appeal was received in January 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for low back disability was denied by 
a May 1988 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Certain evidence received since the May 1988 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for bilateral hearing loss, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fully decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The May 1988 rating decision which denied entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the May 1988 rating 
decision denying service connection for bilateral hearing 
loss is new and material, and the claim for that benefit has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of reopening the 
veteran's claim for service connection, no further discussion 
of VCAA is necessary at this point.  The matter of VCAA 
compliance will be addressed in a future merits decision on 
that issue after action is undertaken as directed in the 
remand section of this decision.

New and Material Evidence

The request to reopen the veteran's claim for bilateral 
hearing loss involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
other organic diseases of the nervous system (sensorineural 
hearing loss), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001. The change in the regulation therefore does not impact 
the present case as the veteran's current attempt to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss was received in June 2001.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

By rating decision in May 1988, the veteran was denied 
service connection for bilateral hearing loss because service 
medical records were negative for any complaints or 
treatments in service for bilateral hearing loss at 
discharge.  The veteran was informed of the decision in May 
1988.  The veteran did not file a notice of disagreement 
within one year from the date of the notification of the 
rating decision to appeal the denial of the claim.  See 
38 U.S.C.A. § 7105 (b)(1).  Under the circumstances, the 
Board finds that the May 1988 decision became final.  See 
38 U.S.C.A. § 7105(c).

The evidence of record at the time of the May 1988 rating 
decision consisted of the veteran's service medical records 
that are negative for complaints or treatments of hearing 
loss.  Further, entrance and examinations showed that the 
veteran's ears were clinically evaluated as normal.  The 
audiological test conducted at the entrance examination did 
not show that the veteran had hearing loss.  Although it does 
not appear to the Board that an audiological examination was 
conducted for the exit examination, in his September 1967 
report of medical history, however, the veteran checked the 
box indicating that he did not have, and had not had, hearing 
loss.  

The evidence of record also included an August 1987 private 
medical report from Felix R. Portelli, M.D. referring the 
veteran to a hearing aid dealer and noting eardrum scarring 
secondary to old healed otitis media from childhood.  
Although Dr. Portelli noted that the veteran had a history of 
noise exposure serving in the artillery division in the 
military, he did not provide a medical nexus opinion linking 
the veteran's current hearing loss to active-duty service.  

Additional evidence submitted since the May 1988 rating 
decision includes various statements explaining that even 
though his military occupational specialty was a cook, in 
Vietnam he engaged in combat when helping an artillery unit. 
As a result, he was exposed to loud noises.  He also 
submitted various statements from friends who stated that the 
veteran has hearing loss.  

Evidence not previously submitted, however, also included a 
November 2002 VA medical examination indicating that the 
veteran's bilateral hearing loss is not service-connected, 
and a September 2006 medical opinion letter from Carl 
Erickson, M.D., P.A. suggesting a causative link to the 
veteran's active-duty service.  It appears clear that certain 
items of newly received evidence bear directly and 
substantially upon the issue of entitlement to service 
connection for bilateral hearing loss, are not cumulative or 
redundant, and are so significant that the new evidence must 
be considered in order to fully decide the merits of the 
claim.  Accordingly, the claim of entitlement to service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  To 
that extent, the appeal is granted, subject to the directions 
set forth in the remand section of this decision.  


REMAND

The veteran requested a Board hearing at the RO in a VA Form 
9 received in January 2003.  In a form received in February 
2003, the veteran checked the box to indicate that he wanted 
a face-to-face hearing before a Decision Review Officer (DRO) 
at the regional office.  In June 2004, a letter was issued to 
the veteran informing him that his claim was in line for a 
review by a DRO.  He was further informed that it would take 
approximately 11 months before his claim would be reviewed.  
It appears to the Board that no other communications 
regarding the DRO hearing had been issued to the veteran 
subsequent to the June 2004 letter.  

Subsequent communications regarding the DRO hearing were 
letters from the veteran received in October 2004 and 
February 2006.  The veteran indicated that he still was 
waiting for and still was not afforded a DRO hearing.  
Further, there is no affirmative indication of record from 
the veteran or his representative that the request for a DRO 
hearing had been withdrawn.  The Board finds, therefore, that 
the veteran should be scheduled for the requested hearing.  
38 U.S.C.A. §§ 7105(a), 7107 (West 2002); 38 C.F.R. § 20.703 
(2006).

In view of the need to return the case for the requested RO 
hearing, the Board believes it appropriate to direct 
additional development in light of the September 2006 opinion 
from Carl Erickson, M.D., P.A.  The Board notes that the 
opinion was not associated with the claims file at the time 
of the November 2002 VA examination, and the VA examiner 
therefore did not have an opportunity to review the private 
opinion.    

The Board also notes that by rating decision in August 2006, 
the RO determined that new and material evidence had not been 
received to reopen a claim of service connection for 
tinnitus.  It appears that a notice of disagreement was 
received at the RO in September 2006.  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to the tinnitus issue.  38 C.F.R. 
§ 19.26 (2006).  The Board hereby advises the veteran and his 
representative that if the veteran wishes to complete an 
appeal on the tinnitus issue, he will need to file a timely 
substantive appeal.  Although the Board in the past has 
referred such matters to the RO for appropriate action, the 
United States Court of Appeals for Veterans Claims (Court) 
has now made it clear that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12, Vet.App. 
238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran from 
the August 2006 rating decision which 
denied a request to reopen a claim of 
service connection for tinnitus.  The 
veteran and his representative should be 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.  

2.  The veteran should be afforded an 
audiological examination to determine the 
nature, extent and etiology of his 
bilateral hearing loss.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.

	a) The examiner should offer an 
opinion as to whether it was at least as 
likely as not (a 50% or higher degree of 
probability) that the bilateral hearing 
loss is related to the veteran's service.

        b) The VA examiner should offer a 
rationale for all opinions expressed and 
should also address the opinion offered 
by Dr. Carl Erickson.  If any opinion 
cannot be provided without resorting to 
speculation, the examiner should so 
indicate. 

3.  The RO should also schedule the 
veteran for RO hearing in connection with 
his hearing loss appeal.  

4.  After completion of the above 
actions, the RO should review the 
expanded record, to include all evidence 
received since the January 2006 
supplemental statement of the case, and 
undertake a merits analysis of the 
veteran's bilateral hearing loss claim.  
If the benefit remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  

After completion of the above actions, the case should be 
returned to the Board for appellate review of all issues 
which may properly be in appellate status at that time.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


